News Release Investor Relations Contact: Molly Plyler The Blueshirt Group 415-217-7722 molly@blueshirtgroup.com InsWeb Reports Fourth Quarter and Fiscal 2008 Results § Reminder: Conference Call and Webcast today at 5:00 pm ET; Dial-In:(800) 547-5492 SACRAMENTO, Calif., January 22, 2009 – InsWeb Corp. (NASDAQ: INSW), a leading online insurance marketplace, today announced results for the fourth quarter and year ended December 31, 2008. Revenues for fiscal 2008 were a record $37.5 million, an increase of approximately 13% over the $33.2 million for fiscal 2007. Net loss for fiscal 2008 was $2.2 million, or $0.46 per diluted share. This compares with net income of $2.4 million, or $0.46 per diluted share, for fiscal 2007, which included a one-time benefit in the fourth quarter of 2007of $985,000 related to a decrease in a lease loss accrual. Revenues for the fourth quarter of 2008 were $6.6 million, a decrease of approximately 14% as compared to $7.7 million in the fourth quarter of 2007. InsWeb reported a net loss for the fourth quarter of 2008 of $1.3 million, or $0.27 per diluted share.This compares to net income of $1.3 million, or $0.23 per diluted share in the fourth quarter of 2007, including the one-time benefit of $985,000 mentioned above. Adjusted EBITDA, a non-GAAP financial measure used by InsWeb’s management and defined below, was a loss of $1.2 million in the fourth quarter of 2008, as compared to income of $617,000 in the fourth quarter of 2007.Adjusted EBITDA for fiscal 2008 was a loss of $1.2 million, compared to income of $2.7 million for fiscal 2007. “We were pleased to end fiscal 2008 with double digit annual revenue growth despite the unforeseen carrier cutbacks that materialized over the course of the year,”stated InsWeb Chairman & CEO Hussein Enan. “As anticipated, the fourth quarter, which is typically the seasonally slowest, was further impacted by a continuation of cutbacks by some of our direct auto carriers and soft consumer demand within the current macroeconomic climate. We continue to take steps to reduce our reliance on individual carriers and believe we will begin to see the benefits of these efforts in 2009.We made further progress during the quarter across a variety of initiatives including signing up new agencies and carriers to our platform, bolstering our content and syndication offerings and developing our new consumer-centric insurance-related destination sites.” “Given the continued uncertainty in the financial environment, we feel it is prudent to refrain from issuing projections for 2009.However, we are confident that we have a fundamentally sound and scalable business model, combined with a debt-free balance sheet that consists principally of cash and cash equivalents, and can withstand an extended global downturn. We continue to believe that we are putting the right programs in place to drive long-term growth and profits.These initiatives are designed for success at current market levels, and we are very encouraged by our clear progress in these areas,” concluded Mr. Enan. Non-GAAP Financial Information In evaluating InsWeb’s business, the Company’s management considers and uses Adjusted EBITDA as a supplemental measure of operating performance.Adjusted EBITDA refers to a financial measure that the Company defines as net income (loss) excluding interest, taxes, depreciation, amortization, share-based compensation, and other non-recurring gains and losses that are not related to the Company’s continuing operations.This measure is an essential component of InsWeb’s internal planning process because it facilitates period-to-period comparisons of the Company’s operating performance by eliminating potential differences in net income (loss) caused by the existence and timing of non-cash charges and non-recurring gains and losses.Furthermore, Adjusted EBITDA reflects the key revenue and expense items for which InsWeb’s operating managers are responsible. InsWeb Corporation NON-GAAP FINANCIAL MEASURE AND RECONCILIATION (In thousands) (unaudited) Three months ended Twelve months ended December 31, September 30, December 31, December 31, December 31, 2008 2008 2007 2008 Year 2007 Year Net income (loss) $ (1,304 ) $ (552 ) $ 1,341 $ (2,163 ) $ 2,421 Less Lease loss accrual - - 985 - 985 Interest income 48 47 91 244 378 Add Provision (benefit) for income taxes - (44 ) 45 (44 ) 45 Share-based compensation expense 63 164 276 640 1,114 Depreciation and amortization of property, equipment and intangible assets from continuing operations 48 47 31 169 153 Non-recurringexpenses - - - 410 343 Adjusted EBITDA from continuing operations $ (1,241 ) $ (432 ) $ 617 $ (1,232 ) $ 2,713 Adjusted EBITDA is not a measurement of the Company’s financial performance under U.S.
